On Rehearing.
Before GRONER, Chief Justice, and STEPHENS, MILLER, EDGERTON, and VINSON, Associate Justices.
STEPHENS, Associate Justice.
This case was reheard on the question whether it is a requirement of the doctrine of last clear chance that the peril of the party who relies upon it be inescapable or that he be oblivious to it. The majority conclude that the question should be answered in the affirmative and that this case was correctly decided. Kansas City Southern R. Co. v. Ellzey, 1927, 275 U.S. 236, 48 S.Ct. 80, 72 L.Ed. 259; Toledo, St. L. & W. R. Co. v. Allen, 1928, 276 U.S. 165, 48 S.Ct. 215, 72 L.Ed. 513; Jackson v. Capital Transit Company, 1938, 69 App.D.C. 147, 99 F.2d 380; Kabler’s Adm’r v. Southern R. Co., 1917, 121 Va. 90, 92 S.E. 815; Wilson’s Adm’x v. Virginia Portland R. Co., 1917, 122 Va. 160, 94 S.E. 347; Harper, Torts (1933) § 140; Restatement, Torts (1934) §§ 479, 480. Since it is at least doubtful whether the facts of the present case justify application of the doctrine, we do not think we should undertake to discuss it in detail at this time.
Affirmed.